Case 2:21-cv-12508-JMV-AME Document 12 Filed 09/09/21 Page 1 of 5 PageID: 76




Connell Foley LLP
One Newark Center
1085 Raymond Boulevard, 19th Floor
Newark, New Jersey 07102
(973) 436-5800
Attorneys for Plaintiff, Barnabas Health, Inc.
d/b/a RWJBH Corporate Services Inc.

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

  BARNABAS HEALTH, INC. D/B/A RWJBH
  CORPORATE SERVICES INC.,                            Civil Action No. 21-cv-12508-JMV-AME

                  Plaintiff,
  v.
                                                      PLAINTIFF BARNABAS HEALTH, INC.
                                                      D/B/A RWJBH CORPORATE SERVICES
  TOUCHSTONE TECHNOLOGY                                  INC.’S ANSWER TO DEFENDANT
  CONSULTING OPS. INC. D/B/A                              TOUCHSTONE TECHNOLOGY
  TOUCHSTONE HEALTHCARE                                   CONSULTING OPS. INC. D/B/A
  SOLUTIONS; BRIAN W. MEAD; JOHN                          TOUCHSTONE HEALTHCARE
  DOES 1-10 (names being fictitious for                SOLUTIONS AND BRIAN W. MEAD’S
  individuals whose identities are currently                     COUNTERCLAIM
  unknown); and ABC ENTITIES 1-10 (names
  being fictitious for individuals whose identities
  are currently unknown),

                 Defendants.


       Plaintiff, Barnabas Health, Inc. d/b/a RWJBH Corporate Services Inc. (“RWJBH”),

submits the following by way of answer to the counterclaim set forth by Defendant Touchstone

Technology Consulting Ops. Inc. d/b/a Touchstone Healthcare Solutions and Brian W. Mead

(collectively “Defendants”):

                                        COUNTERCLAIM

       1.      RWJBH restates and incorporates by reference the allegations contained in

RWJBH’s Complaint. Otherwise, denied.
Case 2:21-cv-12508-JMV-AME Document 12 Filed 09/09/21 Page 2 of 5 PageID: 77




       2.     RWJBH lacks sufficient information to admit or deny the allegations contained in

paragraph 2 of the Counterclaim and leaves Defendants to their proofs. RWJBH admits that that

COVID-19 is a coronavirus. Otherwise, denied.

       3.     RWJBH admits the allegations contained in paragraph 3 of the Counterclaim.

       4.     RWJBH admits the allegations contained in paragraph 4 of the Counterclaim.

       5.     RWJBH admits the allegations contained in paragraph 5 of the Counterclaim.

       6.     RWJBH lacks sufficient information to admit or deny the allegations contained in

paragraph 6 of the Counterclaim and leaves Defendants to their proofs. RWJBH admits that

demand for isolation gowns increased after the emergence of COVID-19. Otherwise, denied.

       7.     RWJBH neither admits nor denies the allegations contained in paragraph 7 to the

Counterclaim as the Purchase Agreement speaks for itself.

       8.     RWJBH admits that it made a payment in the amount of $1,375,000.00 to

Defendants. Otherwise, denied.

       9.     RWJBH lacks sufficient information to admit or deny the allegations contained in

paragraph 9 of the Counterclaim and leaves Defendants to their proofs.

       10.    RWJBH lacks sufficient information to admit or deny the allegations contained in

paragraph 10 of the Counterclaim and leaves Defendants to their proofs.

       11.    RWJBH lacks sufficient information to admit or deny the allegations contained in

paragraph 11 of the Counterclaim and leaves Defendants to their proofs.

       12.    RWJBH lacks sufficient information to admit or deny the allegations contained in

paragraph 12 of the Counterclaim and leaves Defendants to their proofs.

       13.    RWJBH lacks sufficient information to admit or deny the allegations contained in

paragraph 13 of the Counterclaim and leaves Defendants to their proofs.




                                              -2-
Case 2:21-cv-12508-JMV-AME Document 12 Filed 09/09/21 Page 3 of 5 PageID: 78




       14.     RWJBH lacks sufficient information to admit or deny the allegations contained in

paragraph 14 of the Counterclaim and leaves Defendants to their proofs.

       15.     RWJBH denies that a compliant partial quantity of isolation gowns was delivered

to RWJBH.

                                       COUNT ONE
                                  (BREACH OF CONTRACT)

       16.     RWJBH restates and incorporates by reference its answers to Paragraphs 1 through

15 above.

       17.      RWJBH neither admits nor denies the allegations contained in paragraph 17 to the

Counterclaim as the Purchase Agreement speaks for itself.

       18.     RWJBH neither admits nor denies the allegations contained in paragraph 18 to the

Counterclaim as the Purchase Agreement speaks for itself.

       19.     RWJBH denies the allegations contained in paragraph 19 of the Counterclaim.

       20.     RWJBH denies the allegations contained in paragraph 20 of the Counterclaim.

       WHEREFORE, RWJBH respectfully requests the Court enter judgment in its favor on

Count One of Defendants’ Counterclaim and award RWJBH any other relief the Court deems

equitable, just or appropriate.

                            COUNT TWO
    (BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING)

       21.     RWJBH restates and incorporates by reference its answers to Paragraphs 1 through

20 above.

       22.     RWJBH neither admits nor denies the allegations contained in Paragraph 22 of the

Counterclaim since they contain conclusions of law for which no response is required.

       23.     RWJBH denies the allegations contained in paragraph 23 of the Counterclaim.




                                              -3-
Case 2:21-cv-12508-JMV-AME Document 12 Filed 09/09/21 Page 4 of 5 PageID: 79




       24.     RWJBH denies the allegations contained in paragraph 24 of the Counterclaim.

       WHEREFORE, RWJBH respectfully requests the Court enter judgment in its favor on

Count Two of Defendants’ Counterclaim and award RWJBH any other relief the Court deems

equitable, just or appropriate.

                                     SEPARATE DEFENSES

                                   FIRST SEPARATE DEFENSE

       Defendants’ Counterclaim fails to state a cause of action against Plaintiff upon which relief

can be granted.

                                  SECOND SEPARATE DEFENSE

       Defendants failed to present a justifiable case or controversy.

                                  THIRD SEPARATE DEFENSE

       The alleged damages, if any, about which Defendants complain were not proximately

caused by any authorized actions by Plaintiff and/or their employees, agents, servants or

representatives.

                                  FOURTH SEPARATE DEFENSE

       Defendants’ alleged damages, if any, were caused by third parties over whom Plaintiff had

no control.

                                  FIFTH SEPARATE DEFENSE

       Plaintiff breached no duty owed or owing to Defendants at all relevant times.

                                  SIXTH SEPARATE DEFENSE

       Defendants have wrongfully failed to mitigate their damages as required by law.




                                                -4-
Case 2:21-cv-12508-JMV-AME Document 12 Filed 09/09/21 Page 5 of 5 PageID: 80




                               SEVENTH SEPARATE DEFENSE

       Defendants’ own wrongful conduct, negligence, and/or breach of contract or other legal

duties bar Defendants’ claims for relief against Plaintiff as a matter of law.

                                EIGHTH SEPARATE DEFENSE

       Plaintiff acted in good faith at all times.

                                 NINTH SEPARATE DEFENSE

       Plaintiff acted reasonably, proper, and within the scope of its authority.

                                TENTH SEPARATE DEFENSE

       Plaintiff complied with its legal and contractual obligations.

                             ELEVENTH SEPARATE DEFENSE

       Defendants’ claims are barred by the doctrines of waiver, collateral estoppel, and laches.

                              TWELFTH SEPARATE DEFENSE

       Defendants’ claims are barred by the doctrine of accord and satisfaction, and as a result,

Defendants are estopped from raising any claims against Plaintiff.

                            THIRTEENTH SEPARATE DEFENSE

       Defendants have no right to prejudgment interest under common and statutory law.

                            FOURTEENTH SEPARATE DEFENSE

       Plaintiff reserves the right to assert additional affirmative defenses in avoidance of matters,

as additional discovery and investigation may reveal.

                                               CONNELL FOLEY LLP
                                               Attorneys for Defendant,
                                               Barnabas Health, Inc.
                                               d/b/a RWJBH Corporate Services Inc.


                                                    s/ John Lacey
                                               By: ________________________
Dated: 09/09/21                                       John P. Lacey




                                                     -5-
